DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Response to Arguments
The claim amendments filed 7/20/2022 have been fully considered and are sufficient to overcome the rejection of claims 1-2, 4-5, 11-14 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  The rejection of claims 1-2, 4-5, 11-14 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to an energy storage system comprising, among other things, a sealed housing defining an interior space, cells arranged within the interior space and submerged in a cooling liquid, power electronics positioned within the interior space and separated from the cells, and an active condenser including a pump and expansion valve within the sealed housing and used to circulate liquid coolant around the cells.
	The closest prior art of record includes Eisenhour (US 2012/0003510 A1) which discloses an energy storage system comprising batteries in liquid coolant within a housing ([0051]-[0052], Fig. 7) and a cooling heat exchanger including a condenser and fins for transferring thermal energy ([0056]-[0057], Fig. 7).  However, Eisenhour fails to teach or suggest the active condenser further including a pump and expansion valve located within the housing used to circulate liquid coolant around the cells nor power electronics positioned within the interior space of the housing.  Further, there is no prior art that suggest or provide any motivation for one skilled in the art to modify Eisenhour in order to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/10/2022